Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 states that the retainer is translatable in a proximal direction relative to the plunger. The specification and drawings of the application do not teach this translatable movement of the retainer. Figures 2-7 of the present application show the movement of the plunger (10) in a distal direction, however there is no movement of the retainer (components of 15) moving or translating in a proximal direction. Additionally, the specification does not disclose any proximal translation of the retainer. It would not be obvious to one of ordinary skill in the art how the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19, 21-26, 28-35 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Timmis (WO 2016193344) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 17, Timmis teaches (Figs 4 and 6) an audible indicator for use with a drug delivery device, the audible indicator comprising:

wherein the resilient force member is configured to release stored energy to impact a surface to generate an audible signal when the resilient force member changes from the biased state into the relaxed state (Fig 6; Pg. 15 line 32 – Pg. 16 line 7); 
wherein the retainer comprises a movable support arm (15.2) adapted to radially inwardly abut the plunger (10) when the plunger is in a proximal position (see Fig 4, 15.2 abuts 10, and in Fig 6 when plunger is moved distally 15.2 moves radially inward. Interpreted that 15.2 is already radially inwardly abutting the plunger in Fig 4, when plunger moves distally then the arm moves further in the same direction; Pg. 14 lines 29-30).  
Regarding Claim 18, Timmis teaches the audible indicator wherein the resilient force member (13.1) comprises a resilient material (pg. 12 lines 25-26).  
Regarding Claim 19, Timmis teaches the audible indicator wherein the resilient force member comprises a center portion and two legs such that the resilient force member assumes an Ω-shaped, U-shaped or horseshoe-shaped cross section in the biased state (see 13.1 in Fig 4, 13.1 is interpreted to be a 'u' shape).
Regarding Claim 21, Timmis teaches the audible indicator (annotated Fig 4) wherein the retainer (2.2) comprises a notch formed in the support arm (15.2), the notch being configured to receive legs of the resilient force member (13.1) when the resilient force member is in the biased state (S2, Fig 4).

    PNG
    media_image1.png
    345
    481
    media_image1.png
    Greyscale

Annotated Fig 4
Regarding Claim 22, Timmis teaches (Fig 4) the audible indicator wherein the retainer (2.2) comprises a radially outwardly directed beam having a protrusion (15.2.1) on the support arm (15.2), wherein a second end of the resilient force member (13.1) is retained by the protrusion when the resilient force member is in the biased state (interpreting 13.1.1 as being a second end retained by 15.2.1).  
Regarding Claim 23, Timmis teaches the audible indicator wherein the resilient force member is a leaf spring (pg. 12 lines 25-26) having a first end configured to be fixed and a free second end.  
Regarding Claim 24, Timmis teaches (Figs 1, 4, and 6) a drug delivery device, comprising: 
a case (2), 
a plunger (10), and 
an audible indicator (13) comprising 

a retainer (2.2; note Pg. 14 lines 5-7 teach 2.2 is a part of the drive subassembly. Due to this, it is interpreted that 2.2 is a separate component from case 2) adapted to abut the plunger (10) to maintain the resilient force member (13.1) in the biased state (Fig 4), 
wherein the resilient force member is configured to release stored energy to impact a surface of the case to generate an audible signal when the resilient force member changes from the biased state into the relaxed state (Fig 6; Pg. 15 line 32 – Pg. 16 line 7); wherein the retainer comprises a movable support arm (15.2) adapted to radially inwardly abut the plunger (10) when the plunger is in a proximal position (see Fig 4, 15.2 abuts 10, and in Fig 6 when plunger is moved distally 15.2 moves radially inward. Interpreted that 15.2 is already radially inwardly abutting the plunger in Fig 4, when plunger moves distally then the arm moves further in the same direction; Pg. 14 lines 29-30).    
Regarding Claim 25, Timmis teaches the drug delivery device wherein the resilient force member (13.1) is configured to change from the biased state (Fig 4, S2) into the relaxed state (Fig 6, S1) by a movement of the plunger (10).  
Regarding Claim 26, Timmis teaches the drug delivery device wherein the resilient force member (13.1) is configured to change from the biased state (fig 4, S2) into the relaxed state (Fig 6, S1) the movement of the plunger (10) towards a distal position at the end of a medicament delivery process (plunger 10 has moved distally between Fig 4 and Fig 6).
Regarding Claim 28, Timmis teaches the drug delivery device wherein the support arm (15.2) is resiliently coupled to the case (2; all the components of the device will be coupled to the case to form the overall device).  

Regarding Claim 30, Timmis teaches the drug delivery device wherein, when a proximal end of the plunger (10.2) passes the support arm (15.2) in a distal direction, the support arm is free to relax radially inwards, pulling legs of the resilient force member (13.1) out of a notch allowing the legs to relax and strike a surface of the case for generating the audible signal (Fig 6; Pg. 15 line 32 - Pg. 16 line 7).
Regarding Claim 31, Timmis teaches the drug delivery device wherein, when a proximal end of the plunger (10.2) passes the support arm (15.2) in a distal direction, the support arm is free to relax radially inwards, displacing a protrusion (15.2.1) in the distal direction and releasing a second end of the resilient force member (13.1), allowing the resilient force member to relax and strike a surface the case for generating the audible signal (Fig 6; Pg. 15 line 32 - Pg. 16 line 7).  
Regarding Claim 32, Timmis teaches the drug delivery device wherein a center or first end of the resilient force member (13.1) is coupled to the case (2; all the components of the device will be coupled to the case to form the overall device).  
Regarding Claim 33, Timmis teaches a method comprising: 
containing legs of an audible indicator (13) in a notch of a support arm (15.2) extending from a plunger (10) of an autoinjector, wherein the support arm (15.2) comprises a retainer (2.2) and is configured to radially inwardly abut the plunger when the plunger is in a proximal position (Fig 4; 15.2 abuts 10, and in Fig 6 when plunger is moved distally 15.2 moves radially inward. Interpreted that 15.2 is already radially inwardly abutting the plunger in Fig 4, when plunger moves distally then the arm moves further in the same direction; Pg. 14 lines 29-30), the 
moving the plunger from a proximal position to a distal position (Fig 4 to Fig 6), and emitting an audible signal by disengaging the legs of the audible indicator from the notch of the support arm such that the legs of the audible indicator flex into an unbiased position and contact a case (2) of the autoinjector (Fig 6; Pg. 15 line 32 – Pg. 16 line 7).
Regarding Claim 34, Timmis teaches the method wherein moving the plunger from a proximal position to a distal position comprises dispensing medicament from a container of the autoinjector (Pg. 15 lines 27-28).  
Regarding Claim 35, Timmis teaches the method wherein the audible signal indicates that a dose of a medicament has been dispensed (Pg. 12 lines 7-10).
Regarding Claim 37, Timmis teaches the drug delivery device wherein the plunger is configured to move in a distal direction relative to the support arm (Fig 6, see plunger 10 moved distally relative to support arm 15.2).
Response to Arguments
Applicant’s arguments filed 9/28/2021 with respect to claim(s) 17, 24, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783